Exhibit 10.1

 

Mining Tenements Transfer Agreement

 

 

Pegasus Gold Australia Pty Ltd

(Subject to Deed of Company Arrangement)

as Mortgagee Exercising Power of Sale

 

Vista Gold Australia Pty Ltd

 

Vista Gold Corp

 

 

Allens Arthur Robinson

Lawyers

Riverside Centre

123 Eagle Street

Brisbane  QLD  4000

Tel  61 7 3334 3000

Fax  61 7 3334 3444

www.aar.com.au

 

 

© Copyright Allens Arthur Robinson 2006

 

--------------------------------------------------------------------------------


 

Mining Tenements Transfer Agreement

[g62761kc01i001.jpg]

 

Table of Contents

 

1.

Definitions and Interpretation

1

 

1.1

Definitions

1

 

1.2

Interpretation

5

 

1.3

Effect of void provisions

6

 

1.4

Business Days

6

 

 

 

 

2.

Sale and Purchase

6

 

2.1

Sale

6

 

2.2

Excluded Plant and Equipment

6

 

 

 

 

3.

Conditions Precedent and Conditions to Completion

6

 

3.1

Conditions Precedent

6

 

3.2

Condition to Completion

7

 

3.3

Satisfaction of Conditions

7

 

3.4

Termination

7

 

3.5

Approvals

7

 

3.6

Mt Todd Project Agreement

7

 

 

 

 

4.

Deposit

8

 

4.1

Deposit

8

 

4.2

Investment of Deposit

8

 

4.3

Party entitled to the Deposit

8

 

4.4

Cheques

9

 

 

 

 

5.

Guarantee

9

 

5.1

Guarantor’s Obligations

9

 

5.2

Obligations Unconditional

9

 

5.3

Continuing Guarantee

9

 

5.4

Recourse to Purchaser Not Required

10

 

5.5

Stamp Duty

10

 

 

 

 

6.

GST

10

 

6.1

GST to be added to amounts payable

10

 

6.2

Liability net of GST

10

 

6.3

Payment of the GST Amount

10

 

6.4

Tax Invoice

10

 

6.5

GST obligations to survive termination

10

 

 

 

 

7.

Reservations & Encumbrances

10

 

7.1

Mining Leases

10

 

7.2

Encumbrances

10

 

 

 

 

8.

Plant and Equipment

11

 

8.1

Acknowledgement by Purchaser

11

 

8.2

Rights of Owners of Plant and Equipment

11

 

 

 

 

9.

Sale in “As is” Condition

12

 

9.1

“As is” condition

12

 

i

--------------------------------------------------------------------------------


 

 

9.2

Accepting Liability

12

 

 

 

 

10.

Representations and Undertaking

12

 

10.1

No Warranties by the Vendor

12

 

10.2

Purchaser Relies on its own Enquiries

13

 

10.3

No reliance

14

 

10.4

Warranties by the Purchaser

14

 

10.5

Inspection

15

 

10.6

Exclusion of implied warranties

15

 

10.7

No Claim

15

 

 

 

 

11.

Native Title

16

 

11.1

Disclosure by the Vendor

16

 

11.2

No Warranty

16

 

11.3

No Claim

16

 

 

 

 

12.

Risk

16

 

 

 

 

13.

Purchaser’s Requisitions And Objections

16

 

 

 

 

14.

Outgoings and Adjustments

16

 

14.1

Liability to pay Royalties

16

 

14.2

Adjustments

17

 

 

 

 

15.

Completion of the Asset Transfer

17

 

15.1

Transfer Documents to be provided to the Vendor prior to the Completion Date

17

 

15.2

Completion

17

 

15.3

Place for Completion

17

 

15.4

No Entitlements until the Effective Date

17

 

 

 

 

16.

Escrow

18

 

16.1

The Deposit Holder

18

 

16.2

Investment

18

 

16.3

Best Endeavours

18

 

16.4

Deed with the Northern Territory of Australia

18

 

16.5

Prevent Registration of the Transfer

19

 

16.6

Disbursement of the Mining Lease Rental Payment

19

 

16.7

Disbursement of the Balance Purchase Price and GST Amount

19

 

16.8

Refusal of Ministerial Consent

19

 

 

 

 

17.

Possession

19

 

17.1

Possession Deemed Given and Taken

19

 

17.2

Access between the Completion Date and the Effective Date

19

 

17.3

Retention of Title

20

 

 

 

 

18.

Access to the Information

20

 

 

 

 

19.

Purchaser’s default

20

 

 

 

 

20.

Encumbrances

20

 

20.1

Vendor not liable for damages or compensation

20

 

20.2

Vendor will not be paying rental on Mining Leases

21

 

20.3

Completion Date may be extended

21

 

ii

--------------------------------------------------------------------------------


 

 

20.4

Terminate 2 months after original Completion Date

21

 

20.5

Consequences of Termination

21

 

 

 

 

21.

Late Completion

22

 

21.1

Interest on Overdue Amounts

22

 

 

 

 

22.

Purchaser’s Indemnity

22

 

22.1

Environmental Matters

22

 

 

 

 

23.

Security bonds

22

 

 

 

 

24.

Non-Disclosure

22

 

24.1

Confidentiality

22

 

24.2

Exceptions

22

 

24.3

Additional disclosures by the Vendor

23

 

24.4

Public announcements

23

 

 

 

 

25.

No Merger

23

 

 

 

 

26.

Subsequent sale, assignment or mortgage by Purchaser

23

 

 

 

 

27.

Notices

23

 

 

 

 

28.

Sale by the Vendor

24

 

28.1

Contract with the Vendor

24

 

28.2

Personal Benefit by the Administrators

25

 

 

 

 

29.

Further assurances

25

 

 

 

 

30.

Governing law

25

 

 

 

 

31.

Non-waiver

25

 

 

 

 

32.

Stamp duty and costs

25

 

 

 

 

33.

Entire Agreement

25

 

 

 

 

34.

Amendment

25

 

 

 

 

35.

Assignment

25

 

 

 

 

36.

Counterparts

26

 

 

 

 

Appendix 1 - Owners of Plant and Equipment

28

 

 

 

 

Appendix 2 – Mortgagors Plant and Equipment

29

 

 

 

 

Schedule 1 – Aussiequip Pty Ltd

30

 

 

 

 

Schedule 2 – Forrestania Gold NL / Oresearch NL

31

 

 

 

 

Schedule 3 – Department of Business, Industry and Resource Development

32

 

 

 

 

Schedule 4 – Environmental Deed

33

 

iii

--------------------------------------------------------------------------------


 

Date

 

2006

 

 

 

Parties

 

 

 

 

 

1.

 

Pegasus Gold Australia Pty Limited (Subject to Deed of Company Arrangement) ACN
009 628 924 as mortgagee exercising power of sale under the Charges of c/-
Ferrier Hodgson (Qld), Level 7, 145 Eagle Street, Brisbane in the State of
Queensland (the Vendor);

 

 

 

2.

 

Vista Gold Australia Pty Ltd (ACN 117 327 509) of c/- Whittens Lawyers, Level
30, Piccadilly Tower, 133 Castlereagh Street, Sydney in the State of New South
Wales (the Purchaser); and

 

 

 

3.

 

Vista Gold Corp, a company continued under the laws of the Yukon Territory,
Canada and having its principal executive offices at Suite 5, 7961 Shaffer
Parkway, Littleton, Colorado USA 80127, the registered office of which is
situated at 200-204 Lambert Street, Whitehorse, Yukon Territory, Canada YIA 3T2
(the Guarantor).

Recitals

 

 

 

 

 

A

 

The Vendor is the first registered mortgagee of the Mine Assets.

 

 

 

B

 

The Vendor has agreed to sell to the Purchaser, pursuant to its powers of sale
under the Charges, and the Purchaser has agreed to buy from the Vendor, the Mine
Assets on the terms and conditions set out in this Agreement.

 

 

 

C

 

The Guarantor has agreed to guarantee the due performance and observance of the
covenants and agreements to be duly performed by the Purchaser hereunder.

 

IT IS AGREED as follows:

 

1.            Definitions and Interpretation

 

1.1          Definitions

 

The following definitions apply unless the context requires otherwise:

 

Administrators means Peter Ivan Felix Geroff and Gregory Michael Moloney as
administrators of the Deed of Company Arrangement for the Vendor.

 

Agreement means this document, including all appendices and schedules to it.

 

Approvals means the agreements, approvals and consents referred to in clause
3.1.

 

Asset Transfer means the sale and purchase of the Mine Assets under this
Agreement.

 

1

--------------------------------------------------------------------------------


 

Balance Purchase Price means the amount of the Purchase Price (exclusive of GST)
less the amount of the Deposit.

 

Business Day means a day on which banks are generally open for business in
Queensland.

 

Charges means the charges registered with the Australian Securities and
Investments Commission as charges no.688175, 688176, 688177, 688178, 745272 and
745273 and registered with the Department of Primary Industry, Fisheries and
Mines of the Northern Territory as dealings numbered 6780, 6781, 6782, 6783,
90829 and 90831.

 

Claim against any person, means any claim, action, proceeding, judgment, damage,
loss, cost, expense or liability whatsoever incurred or suffered by or brought
or made or recovered against the person and however arising (whether or not
presently ascertained, immediate, future or contingent).

 

Completion of the Asset Transfer means the time on the Completion Date that the
sale and purchase of the Mine Assets under this Agreement is completed.

 

Completion Amounts means the payments to be made by the Purchaser to the Deposit
Holder at the Completion of the Asset Transfer in accordance with clause
15.2(b).

 

Completion Date means:

 

(a)           the date being 5 Business Days after the date on which all the
Approvals set out in clause 3.1 are satisfied or waived; or

 

(b)           such later date as may be determined by the Vendor in accordance
with this Agreement.

 

Consideration has the meaning given by the GST Law.

 

Deed of Company Arrangement means the deed of company arrangement dated 1 May
1998 (as amended) between the Vendor and the Administrators.

 

Default Interest means interest payable at the rate of 11% per annum.

 

Denehurst Royalty Deed means the Royalty Deed dated 3 December 1992 between the
Vendor and Denehurst Limited (as subsequently varied and assigned).

 

Deposit means an amount, exclusive of GST, equal to 10% of the Purchase Price.

 

Deposit Holder means Ferrier Hodgson (Qld).

 

Effective Date means the date upon which the Purchaser becomes registered as the
owner, holder or proprietor of any of the Mining Leases, irrespective of whether
the Purchaser has or has not entered into the Environmental Deed prior to such
registration occurring.

 

Encumbrance means any mortgage, charge, pledge, lien or other encumbrance
(excluding any lien arising by operation of law and any caveats lodged by the
Purchaser, MTRP or any of the parties listed in column 1 of Appendix 1 to this
Agreement).

 

Environmental Complaint means any communication or complaint, whether written or
oral, order, directive, claim, citation or notice issued, sent or communicated
by any Government Agency or any person, authority or other entity having
jurisdiction in respect of the Property or by any other person with respect to
any Hazardous Discharge or any other environmental matter affecting the
Property.

 

Environmental Deed means the deed generally in the form of that contained in
Schedule 4 to this Agreement.

 

Environmental Event means:

 

2

--------------------------------------------------------------------------------


 

(a)           the non-compliance with;

 

(b)           the breach of; or

 

(c)           any offence under,

 

any Environmental Law by the Purchaser, or any occupier of the Purchaser, in
respect of the Property.

 

Environmental Law means a Law relating to environmental, mining or planning
matters and includes all applicable standards and obligations under the common
law.

 

Excluded Plant and Equipment means the Plant and Equipment described in
Appendix 1.

 

Government Agency means any Government department, authority or statutory
corporation which administers any Act, regulation or directive of the
legislature having jurisdiction over the relevant matter.

 

GST means the goods and services tax as imposed by the GST Law together with any
related interest, penalties, fines and other charges.

 

GST Amount means in relation to a Taxable Supply the amount of GST payable in
respect of that Taxable Supply.

 

GST Group has the meaning given by the GST Law.

 

GST Law has the meaning given by the A New Tax System (Goods and Services Tax)
Act 1999 (Cth), or, if that Act does not exist means any Act imposing or
relating to the imposition or administration of a goods and services tax in
Australia and any regulation made under that Act.

 

Hazardous Discharge means any emission, leak, spill, release, escape or
discharge into or upon:

 

(a)           the air;

 

(b)           soil or any improvements located on or about the Property;

 

(c)           surface water or ground water from or onto the Property; or

 

(d)           the sewer, septic system or waste treatment, storage or disposal
system servicing the Property,

 

of or from any Waste at or from the Property, other than a Hazardous Discharge
which is permitted by an Environmental Law.

 

Information means all technical and other information in the possession or
control of the Vendor in relation to the Mine Assets and which is charged in
favour of the Vendor by means of the Charges, including (without limitation) all
geophysical, geological or geochemical information, files, surveys, maps, aerial
photographs, electromagnetic tapes, sketches, drawings, memoranda, drill cores,
drill maps, sampling and assay reports, plans and statistics, feasibility
studies, environmental reports and all other information relating to the Mine
Assets.

 

Input Tax Credit has the meaning given by the GST Law and a reference to an
Input Tax Credit entitlement of a party includes an Input Tax Credit for an
acquisition made by that party but to which another member of the same GST Group
is entitled under the GST Law.

 

Jawoyn Agreement (No. 1) means the agreement dated 28 January 1993 between the
Northern Territory of Australia, the Vendor and Jawoyn Association Aboriginal
Corporation (as subsequently varied and assigned, including by Deeds of
Variation dated 5 March 1993 and 22 July 1993).

 

3

--------------------------------------------------------------------------------


 

Jawoyn Agreement (No. 2) means the deed dated 11 November 1996 between Barnjarn
Aboriginal Corporation, Jawoyn Association Aboriginal Corporation and the Vendor
(as subsequently varied and assigned).

 

Joint Venture Parties means Yimuyn Manjerr (Investments) Pty Ltd (Controller
Appointed), Yilgarn Gold Limited (Controller Appointed), Vallance Holdings Pty
Ltd (Controller Appointed) and, where applicable, the Vendor.

 

Law means a statute, ordinance, code, regulation, by-law, local law, official
directive, order, instrument, undertaking, obligation or applicable judicial,
administrative or regulatory decree judgment or order and includes the terms and
conditions of any licence, permit, consent, certificate, authority or approval
issued thereunder or any assurance or bond or similar requirements including all
applicable standards and obligations under the common law.

 

Mine means the Yimuyn Manjerr Gold Mine (formerly the Mt Todd Gold Mine).

 

Mine Assets means the Mining Leases, the Mortgagors Plant and Equipment and the
Information.

 

Mining Asset Transfer Agreement means the agreement so entitled dated 5 February
1999 between the Vendor, Yimuyn Manjerr (Investments) Pty Ltd, Yilgarn Gold
Limited and Multiplex Constructions Pty Ltd.

 

Mining Lease Rental Payment has the meaning given to that term in clause 3.2.

 

Mining Leases means:

 

(a)           MLN 1070;

 

(b)           MLN 1071; and

 

(c)           MLN 1127.

 

Minister means the Minister of the Northern Territory of Australia who for the
time being is the Minister administering the Mining Act and includes any
Ministers for the time being acting for or on behalf of the Minister.

 

Mortgagor means:

 

(a)           in the case of the Mining Leases, General Gold Operations Pty Ltd
as the holder of the legal title in the Mining Leases pursuant to the Trust
Deed; and

 

(b)           in the case of the Mortgagors Plant and Equipment and the
Information, the Joint Venture Parties as the holders of the legal title in
them.

 

Mortgagors Plant and Equipment means the Plant and Equipment described in
Appendix 2 which is charged in favour of the Vendor by means of the Charges but
does not include any Excluded Plant and Equipment.

 

MTRP means Mt Todd Rehabilitation Project Pty Ltd ACN 099 471 575 and/or any of
its officers, employees and agents, including Mr Jack Savage.

 

Mt Todd Power Asset Sale Agreement means the agreement dated 3 April 1998
between the Vendor and NT Power Generation Pty Ltd.

 

Mt Todd Power Property Licence means the Licence to occupy and use a site
situated at the Mine dated 3 April 1998 granted by the Vendor to NT Power
Generation Pty Ltd in accordance with clause 2.1 of the Mt Todd Power Asset Sale
Agreement (as subsequently varied and assigned).

 

4

--------------------------------------------------------------------------------


 

Mt Todd Project has the meaning given in the Mt Todd Project Agreement
Ratification Act 1993.

 

Mt Todd Project Agreement means the agreement dated 2 March 1993 (as
subsequently varied and assigned) which was ratified under the Mt Todd Project
Agreement Ratification Act 1993.

 

Plant and Equipment means all of the plant, equipment, machinery, tools,
furniture, trade utensils, implements and all other fixtures or chattels of any
nature located on or affixed to the Property as at the Completion Date.

 

Property means all of the land subject to and underlying the Mining Leases.

 

Purchase Price (including the Deposit but exclusive of GST) means AUD$1,000,000.

 

Tax Invoice has the meaning given by the GST Law.

 

Taxable Supply has the meaning given by the GST Law excluding the reference to
section 84-5 of the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 

Trust Deed means the trust deed poll dated 22 February 1999 by General Gold
Operations Pty Ltd.

 

Vendor’s Solicitors means Allens Arthur Robinson Lawyers of Level 31 Riverside
Centre, 123 Eagle Street, Brisbane in the State of Queensland.

 

Waste includes but is not limited to:

 

(a)           any substance or material (whether of any value or not) produced
by or as a result of the mining, processing or treatment of material on the
Property;

 

(b)           dust;

 

(c)           garbage;

 

(d)           any other material or substance so characterised or listed or
defined and regulated by any Environmental Law.

 

1.2          Interpretation

 

Headings are for convenience only and do not affect interpretation. The
following rules of interpretation apply unless the context requires otherwise:

 

(a)           The singular includes the plural and conversely.

 

(b)           A gender includes all genders.

 

(c)           Where a word or phrase is defined, its other grammatical forms
have a corresponding meaning.

 

(d)           A reference to a person includes a body corporate, an
unincorporated body or other entity and conversely.

 

(e)           A reference to a clause, appendix, annexure or schedule is a
clause of or appendix, annexure or schedule to this Agreement.

 

(f)            A reference to any party to this  Agreement or any other
agreement or document includes the party’s successors and permitted assigns.

 

(g)           A reference to any agreement or document is to that agreement or
document as amended, novated, supplemented, varied or replaced from time to
time, except to the extent prohibited by this Agreement or that other agreement
or document.

 

5

--------------------------------------------------------------------------------


 

(h)           A reference to any legislation or to any provision of any
legislation includes any modification to or re-enactment of it, any legislative
provision substituted for it, and all regulations and statutory instruments
issued under it.

 

(i)            A reference to dollars and $ is to Australian currency.

 

(j)            Each schedule and each certificate and document delivered under
this Agreement forms part of this Agreement.

 

(k)           A reference to conduct includes, without limitation, any omission,
representation, statement or undertaking, whether or not in writing.

 

(l)            Unless otherwise specified in this Agreement, a reference to any
Act is a reference to an Act of the Northern Territory of Australia.

 

(m)          Mentioning anything after include, includes or including does not
limit what else might be included.

 

1.3          Effect of void provisions

 

If a court holds that:

 

(a)           any part of this Agreement is void, voidable, illegal or
unenforceable; or

 

(b)           this Agreement is void, voidable, illegal or unenforceable unless
any part of this Agreement is severed from this Agreement,

 

that part will be severed from this Agreement unless to do so would change the
underlying principal commercial purposes of this Agreement.

 

1.4          Business Days

 

If anything is required to be done or if any condition is required to be
satisfied on a day that is not a Business Day, it must be done or satisfied
instead on the next Business Day unless this Agreement specifically provides
otherwise.

 

2.            Sale and Purchase

 

2.1          Sale

 

The Vendor will sell the Mine Assets pursuant to its powers of sale under the
Charges and the Purchaser will purchase the Mine Assets in accordance with this
Agreement.

 

2.2          Excluded Plant and Equipment

 

The Excluded Plant and Equipment is excluded from sale under this Agreement.

 

3.            Conditions Precedent and Conditions to Completion

 

3.1          Conditions Precedent

 

This Agreement and the obligation of the parties to complete the sale and
purchase of the Mine Assets under this Agreement are subject to the satisfaction
of the following conditions precedent:

 

6

--------------------------------------------------------------------------------


 

(a)           (Jawoyn Agreements) the consent of the Barnjarn Aboriginal
Corporation, Jawoyn Association Aboriginal Corporation and the Northern
Territory of Australia is obtained to the assignment by the Joint Venture
Parties and/or the Vendor of their rights and obligations under Jawoyn Agreement
(No. 1) and Jawoyn Agreement (No. 2) to the Purchaser on such further terms and
conditions as may be agreed between the Barnjarn Aboriginal Corporation, the
Jawoyn Association Aboriginal Corporation and the Purchaser;

 

(b)           (Mt Todd Power Property Licence) the execution by NT Power
Generation Pty Ltd of a deed terminating the Mt Todd Power Property Licence and
releasing the Joint Venture Parties and the Vendor from the observance and
performance of any obligations under the Mt Todd Power Property Licence;

 

(c)           (Denehurst)

 

(i)            the consent of Denehurst Limited to the assumption by the
Purchaser of the Joint Venture Parties’ and/or the Vendor’s obligations under
the Denehurst Royalty Deed is obtained;

 

(ii)           a release by Denehurst Limited of the Joint Venture Parties’
and/or the Vendor’s obligations under the Denehurst Royalty Deed is obtained;

 

(d)           (Environmental Deed) the receipt by the Purchaser of a written
confirmation from the Northern Territory of Australia that it will execute the
Environmental Deed on or before the Effective Date.

 

3.2          Condition to Completion

 

The Purchaser must pay to the Deposit Holder any rent, taxes and outgoings
(including any interest or penalties as a result of late payment) which remain
unpaid in respect of the Mining Leases as at the Completion Date (the Mining
Lease Rental Payment).

 

3.3          Satisfaction of Conditions

 

The Vendor and the Purchaser shall use reasonable endeavours to ensure that the
Approvals are satisfied as soon as practicable. The conditions must be satisfied
on an unconditional basis or on conditions which are not materially prejudicial
to either party.

 

3.4          Termination

 

If the Approvals are not satisfied or waived within three months of the date of
this Agreement or such later date as agreed to by the Vendor in writing, either
party may terminate this Agreement by notice in writing to the other.

 

3.5          Approvals

 

The Purchaser (and the Vendor if requested by the Purchaser) shall sign and
lodge all necessary documents and undertakings and provide all information,
testimonials and other documents and do all other things required of the
Purchaser to enable the Approvals to be given at the earliest possible time.

 

3.6          Mt Todd Project Agreement

 

The Vendor and the Purchaser acknowledge that:

 

7

--------------------------------------------------------------------------------


 

(a)           by a letter dated 5 May 2005 from The Honourable Kon Vatskalis
MLA, Minister for Mines and Energy to the Vendor, the Northern Territory of
Australia gave 180 days notice of its intention to terminate the Mt Todd Project
Agreement;

 

(b)           as at the date of this Agreement, the Mt Todd Project Agreement
has been terminated by the Northern Territory of Australia.

 

4.            Deposit

 

4.1          Deposit

 

The Purchaser must pay the Deposit to the Deposit Holder by bank cheque in part
payment of the Purchase Price on or before the date of this Agreement.

 

4.2          Investment of Deposit

 

(a)           If both parties direct the Deposit Holder by notice in writing to
invest the Deposit then (where the Deposit Holder is lawfully able) the Deposit
Holder will invest the Deposit with any financial institution permitted by law
for the investment of trust monies.

 

(b)           If this Agreement is completed all interest accruing on the
investment of the Deposit will be paid to the party entitled to the Balance
Purchase Price in accordance with clause 16.7, at the same time as any payment
is made pursuant to clause 16.7.

 

(c)           If this Agreement is not completed for any reason, the interest
accruing on the Deposit will be paid to the party entitled to the Deposit upon
the termination of this Agreement.

 

(d)           The Deposit and any accrued interest will be invested at the risk
of the party to whom the Deposit and accrued interest is ultimately payable and
the Deposit Holder will not be liable for any loss suffered by the parties in
consequence of an investment pursuant to clause 4.2(a).

 

(e)           To facilitate the investment of the Deposit, each party will
notify any tax file number to the Deposit Holder at the time of giving written
notice to the Deposit Holder in accordance with clause 4.2(a).

 

(f)            The parties authorise the Deposit Holder to prepare and lodge any
tax return necessary in respect of the Deposit and any accrued interest and to
pay any tax assessed out of the Deposit and any accrued interest.

 

(g)           The Vendor and the Purchaser will be deemed to be presently
entitled in equal shares to any interest accrued for the purposes of the Income
Tax Assessment Act 1936 and the Income Tax Assessment Act 1997.

 

4.3          Party entitled to the Deposit

 

(a)           If Completion of the Asset Transfer occurs under this Agreement,
the Deposit shall be paid to the party entitled to the Balance Purchase Price in
accordance with clause 16.7, at the same time as any payment is made pursuant to
clause 16.7.

 

(b)           If Completion of the Asset Transfer does not occur under this
Agreement, the Deposit shall be paid:

 

8

--------------------------------------------------------------------------------


 

(i)            to the Purchaser if Completion of the Asset Transfer does not
occur because:

 

(A)          of a default of the Vendor under this Agreement and the Purchaser
terminates this Agreement;

 

(B)          either party terminates this Agreement under clause 3.4; or

 

(C)          the Agreement terminates under clause 20.4;

 

(ii)           to the Vendor if Completion of the Asset Transfer does not occur
because the Purchaser defaults under this Agreement and the Vendor terminates
this Agreement.

 

4.4          Cheques

 

If the Deposit or any part of it is paid by cheque which is post-dated or not
honoured on presentation, it will be deemed not to have been paid.

 

5.            Guarantee

 

5.1          Guarantor’s Obligations

 

The Guarantor, as a principal obligor and not merely as surety, irrevocably and
unconditionally guarantees to the Vendor (and indemnifies the Vendor in respect
of) the due and punctual performance of all the obligations of the Purchaser
under or arising out of this Agreement including (without limitation):

 

(a)           the prompt payment of all amounts payable by the Purchaser under
this Agreement;

 

(b)           the prompt performance of all other obligations of the Purchaser
under this Agreement; and

 

(c)           the prompt payment of all amounts for which the Purchaser may
become liable in respect of any breach of this Agreement.

 

5.2          Obligations Unconditional

 

The Guarantor agrees that the Guarantor’s obligations under this clause 5 will
be unconditional irrespective of:

 

(a)           the validity, regularity and enforceability of any provision of
this Agreement;

 

(b)           the absence of any action by the Vendor or the Purchaser to
enforce this Agreement;

 

(c)           the waiver or consent of the Vendor in respect of any provision of
this Agreement;

 

(d)           the recovery of any judgment against the Purchaser;

 

(e)           any action to enforce judgment against the Purchaser;

 

(f)            any variation of the terms of this Agreement;

 

(g)           any time or indulgence granted to the Purchaser by the Vendor;

 

(h)           the dissolution of the Purchaser;

 

(i)            any change in the status, function, control or ownership of the
Purchaser;

 

(j)            any consolidation, merger, conveyance or transfer by the
Purchaser;

 

9

--------------------------------------------------------------------------------


 

(k)           any other dealing, transaction or arrangement between the Vendor
and the Purchaser; or

 

(l)            any other circumstances which might otherwise constitute a legal
or equitable discharge of or defence to a surety.

 

5.3          Continuing Guarantee

 

The obligations of the Guarantor under this clause 5 shall continue and will not
be discharged except by complete performance of all of the obligations of the
Purchaser under or arising out of this Agreement.

 

5.4          Recourse to Purchaser Not Required

 

The Vendor may require the Guarantor to make a payment or perform any other
obligation of the Purchaser under or arising out of this Agreement:

 

(a)           without first asking the Purchaser to do so; and

 

(b)           irrespective of whether such payment or other obligation would be
enforceable against the Purchaser.

 

5.5          Stamp Duty

 

The Guarantor agrees to pay and indemnify the Vendor against all stamp duty (if
any) in respect of the guarantee and indemnity contained in this clause 5.

 

6.            GST

 

6.1          GST to be added to amounts payable

 

If GST is payable on a Taxable Supply made under, by reference to or in
connection with this Agreement, the party providing the Consideration for that
Taxable Supply must also pay the GST Amount as additional Consideration. This
clause does not apply to the extent that the Consideration for the Taxable
Supply is expressly stated to be GST inclusive.

 

6.2          Liability net of GST

 

Any reference in the calculation of Consideration under this Agreement to a
cost, expense or other liability incurred by a party, must exclude the amount of
any Input Tax Credit entitlement of that party in relation to the relevant cost,
expense or other liability.

 

6.3          Payment of the GST Amount

 

The Purchaser shall pay the GST Amount to the Deposit Holder at the Completion
of the Asset Transfer by bank cheque.

 

6.4          Tax Invoice

 

The Vendor must provide the Purchaser a Tax Invoice for the Purchase Price and
the GST Amount as soon as reasonably practicable after the Effective Date.

 

6.5          GST obligations to survive termination

 

This clause will continue to apply after expiration or termination of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

7.            Reservations & Encumbrances

 

7.1          Mining Leases

 

The Mining Leases are held subject to the Mining Act and are sold subject to the
provisions of that Act and to the reservations and conditions expressed or
implied under it.

 

7.2          Encumbrances

 

The Mine Assets are sold free from all Encumbrances, but subject to the rights,
entitlements, privileges and interests referred to in clauses 8.1 and 8.2.

 

8.            Plant and Equipment

 

8.1          Acknowledgement by Purchaser

 

The Purchaser unconditionally acknowledges and agrees that:

 

(a)           the Excluded Plant and Equipment does not form part of the Mine
Assets;

 

(b)           the parties listed in column 1 of Appendix 1 are the owners of the
Excluded Plant and Equipment described in the adjacent row of column 2 of
Appendix 1;

 

(c)           the Purchaser will acquire no right, title or interest in the
Excluded Plant and Equipment under the terms of this Agreement or otherwise
(whether before or after severance of the Excluded Plant and Equipment from the
Property);

 

(d)           the parties listed in column 1 of Appendix 1 are entitled, to the
extent permitted by law, to protect their rights, entitlements, privileges and
interests in the Plant and Equipment described in column 2 of Appendix 1 by the
lodgement and registration of caveats over the Mining Leases;

 

(e)           the Purchaser will not make any objection, requisition or Claim
and will not be entitled to any damages or compensation or to terminate this
Agreement if the Excluded Plant and Equipment has not been removed from the
Property prior to the Completion of the Asset Transfer.

 

8.2          Rights of Owners of Plant and Equipment

 

The Purchaser unconditionally acknowledges and agrees that, on and from the
Completion of the Asset Transfer:

 

(a)           the Purchaser must not cause or permit anything to be done or
omitted which shall:

 

(i)            cause the Vendor to be in breach of the Vendor’s agreements for
the sale of the Excluded Plant and Equipment to the parties listed in column 1
of Appendix 1;

 

(ii)           prevent the Vendor from conferring upon the parties listed in
column 1 of Appendix 1, or prevent the parties listed in column 1 of Appendix 1
having, exercising and/or giving effect to, any of the benefits which are
conferred, or which are sought to be conferred, by the agreements for the sale
of the Excluded Plant and Equipment, including the benefit of the Excluded Plant
and Equipment itself;

 

11

--------------------------------------------------------------------------------


 

(b)           the Purchaser must permit the parties listed in column 1 of
Appendix 1 to do whatever may lawfully be done pursuant to the relevant
agreements for the sale of the Excluded Plant and Equipment and to give effect
to the sale of the Excluded Plant and Equipment in accordance with the terms of
those agreements including allowing those parties access to the Mining Leases
unless such access would be contrary to any order, notice or direction given by
any Governmental Agency;

 

(c)           in the event of any failure by the Purchaser to comply with its
obligations under clauses 8.2(a) and (b):

 

(i)            the Vendor and the parties listed in column 1 of Appendix 1
cannot be adequately compensated by way of damages for the breach;

 

(ii)           the Vendor shall be entitled to apply for, and the Purchaser
shall consent to, any form of injunctive relief (including mandatory
injunctions) which gives effect to the obligations imposed upon the Purchaser by
clauses 8.2(a) and (b); and

 

(iii)          the Purchaser shall indemnify the Vendor and the Administrators
against any costs, expenses or other detriment incurred by the Vendor and/or the
Administrators by reason of the failure of the Purchaser to comply with its
obligations under clauses 8.2(a) and (b).

 

9.            Sale in “As is” Condition

 

9.1          “As is” condition

 

The Mine Assets are sold in an “as is” condition as at the date of this
Agreement, with all faults or defects (if any), whether or not apparent. The
Vendor is not responsible for any damage to the Mine Assets after the date of
this Agreement.

 

9.2          Accepting Liability

 

Except to the extent that the Purchaser agrees with any Government Agency to the
contrary (whether in the Environmental Deed or otherwise), the Purchaser accepts
any liabilities, obligations, requisitions, directions and notices which may  in
the future be outstanding regarding the Mine Assets including, without in any
way limiting the foregoing, any environmental liabilities or obligations. The
Purchaser indemnifies the Vendor, the Administrators and the Mortgagor against
any Claim, costs, expenses or liabilities incurred by any of them in respect of
each of the liabilities, obligations, requisitions, directions and notices
accepted by the Purchaser under this clause.

 

10.          Representations and Undertaking

 

10.1        No Warranties by the Vendor

 

The Vendor and the Administrators do not warrant that:

 

(a)           any requisitions, directions or recommendations delivered by any
Government Agency have been complied with;

 

12

--------------------------------------------------------------------------------


 

(b)           any permissions, consents and approvals required from a Government
Agency in relation to the Mine Assets have been obtained, or having been
obtained have been complied with in all respects;

 

(c)           any consents, approvals, permits or licences desirable or required
to be held for the present use of the Mine Assets have been granted by any
Government Agency or other authority;

 

(d)           the Vendor and/or the Mortgagor and/or the Joint Venture Parties
have complied with, and have not committed any offence under, any Environmental
Law in relation to the use and occupation of the Property;

 

(e)           the Property is free from contamination, or that there is no
condition of the Property which would entitle any person to require the
Mortgagor and/or the Joint Venture Parties to decontaminate or take other
remedial or rehabilitation action in or around the Property or contribute to the
act of doing so;

 

(f)            the means of access to and egress from the Property and all terms
of all easements and licences benefiting the Property are adequate;

 

(g)           the Property is not subject to any unregistered easements, rights
or permits to pass;

 

(h)           the Mine Assets are of a particular quality, suitability or
fitness for any specified purpose;

 

(i)            the Property is safe and without risk to the health and safety of
any user;

 

(j)            the Vendor and/or the Mortgagors and/or the Joint Venture Parties
have complied with any requirements relating to workplace health and safety in
respect of the Mine Assets and the Property;

 

(k)           the Mine Assets and/or the Property will comply with any
requirements relating to workplace health and safety following the Completion of
the Asset Transfer.

 

10.2        Purchaser Relies on its own Enquiries

 

The Purchaser acknowledges and agrees that, in entering into this Agreement, the
Purchaser relies on its own enquiries and has satisfied itself as to the
following matters:

 

(a)           Encumbrances affecting the Mine Assets;

 

(b)           the condition, state of repair, suitability, quality, sufficiency,
viability, profitability or potential of the Mine Assets;

 

(c)           the value of the Mine Assets, based upon the Purchaser’s own
independent valuations, reports or other advice;

 

(d)           any environmental hazard or contamination affecting the Mine
Assets;

 

(e)           any latent or patent defect in the Mine Assets;

 

(f)            whether or not any requisitions, directions or recommendations
delivered by any Government Agency in respect of the Mine Assets and/or the
Property have been complied with;

 

(g)           whether or not any permissions, consents and approvals required
from a relevant Government Agency for the use of any part of the Property have
been obtained, or having been obtained have been complied with in all respects;

 

13

--------------------------------------------------------------------------------


 

(h)           whether or not any consents, approvals, permits or licences
desirable or required to be held for the present use of the Mine Assets have
been granted by any Government Agency;

 

(i)            the rights and privileges pertaining to the Mine Assets;

 

(j)            any agreements or arrangements with the owners or occupiers of
the Excluded Plant and Equipment;

 

(k)           the historical, current and forecast profitability or return from
the Mine Assets;

 

(l)            the existence of, and any occupational health and safety issues
resulting from the presence of, any plant and equipment (whether partially
removed or otherwise) in, or present on, the Property;

 

(m)          the Vendor’s and/or the Joint Venture Parties’ compliance with any
laws relating to the workplace health and safety requirements in respect of the
Mine Assets;

 

(n)           the Mortgagor’s and/or the Joint Venture Parties’ compliance with
any Environmental Laws or the status of any contamination of the Property
arising from any previous use of the Property;

 

(o)           the compliance by Aussiequip Pty Ltd or Forrestania Gold NL /
Lionore Australia (Wildara) NL (formerly known as Oresearch NL) with the
requirements of any Government Agency relating to the removal of any Excluded
Plant and Equipment, Environmental Laws and workplace health and safety
requirements;

 

(p)           any matter in respect of which the Vendor does not give any
warranty; and

 

(q)           any other matter (past, present, future or anticipated) relevant
to the Mine Assets, except as set out in this Agreement.

 

10.3        No reliance

 

The Purchaser unconditionally acknowledges and agrees that:

 

(a)           at no time has:

 

(i)            the Vendor, or any person on the Vendor’s behalf (including,
without limitation, the Vendor’s employees, agents and representatives, the
Administrators, Ferrier Hodgson (Qld), Allens Arthur Robinson and all of their
employees, agents and representatives), made or given; or

 

(ii)           the Purchaser relied on,

 

any representation, warranty, promise or forecast except those contained in this
Agreement;

 

(b)           no other statement or representations:

 

(i)            have induced or influenced the Purchaser to enter into this
Agreement or agree to any or all of its terms;

 

(ii)           have been relied on in any way as being accurate by the
Purchaser;

 

(iii)          have been warranted to the Purchaser as being true; or

 

(iv)          have been taken into account by the Purchaser as being important
to the Purchaser’s decision to enter into this Agreement or agree to any or all
of its terms;

 

(c)           that it will make no Claim against the Vendor, the Administrators,
Ferrier Hodgson (Qld), Allens Arthur Robinson or any of their employees, agents
and representatives about:

 

14

--------------------------------------------------------------------------------


 

(i)            the size, condition, working order or any particular quality of
the Mine Assets;

 

(ii)           the suitability or fitness of the Mine Assets for their purpose;

 

(iii)          the economic viability of the Mine Assets or the prospect of the
successful exploitation of any of the Mine Assets;

 

(iv)          the current or future environmental or rehabilitation obligations
or liabilities in respect of the Mine Assets;

 

(v)           the profits or losses resulting from any activities which might be
conducted through the use of the Mine Assets;

 

(vi)          any statements made by them concerning the Mine Assets;

 

(vii)         any implied warranty or condition whether statutory or otherwise
and whether as to quality, state, condition or fitness for any particular
purpose or as to any other matter or thing whatsoever; or

 

(viii)        any loss, damage or liability of any kind or nature incurred
directly or indirectly by the Purchaser of the Mine Assets or any inadequacy of
the Mine Assets for any purpose or any defect in or by the use of the Mine
Assets by the Purchaser.

 

10.4        Warranties by the Purchaser

 

The Purchaser warrants that:

 

(a)           it has the power and authority to execute and enter into this
Agreement and perform and observe all its terms without the consent of any
person;

 

(b)           the entry into this Agreement will not breach the Trade Practices
Act 1974 (Cth) or the Foreign Acquisition and Takeovers Act 1975 (Cth);

 

(c)           it requires no regulatory approvals (unless they have been
obtained prior to the date of this Agreement) to enter into and complete this
Agreement, including for the avoidance of doubt a written advice from the
Australian Treasurer under the Foreign Acquisitions and Takeovers Act 1975 (Cth)
to the effect that the Commonwealth Government has no objection to the
acquisition by the Purchaser of the Mine Assets under this Agreement;

 

(d)           it has duly executed this Agreement; and

 

(e)           each person signing this Agreement on behalf of the Purchaser,
whether as an officer, agent, trustee or otherwise has full authority to execute
this Agreement in that capacity.

 

10.5        Inspection

 

The Purchaser acknowledges that the Vendor has offered the Purchaser the
opportunity to inspect the Mine Assets and to conduct its own enquiries
concerning the Mine Assets, before the Purchaser entered into this Agreement.
The Purchaser acknowledges that it has been allowed unfettered access to the
Mine Assets and unfettered access to all of the books and records (including the
Information) regarding the Mine Assets.

 

10.6        Exclusion of implied warranties

 

To the extent permitted by law, any condition or warranty which, but for this
clause, would be implied by statute into this Agreement, is excluded from this
Agreement.

 

15

--------------------------------------------------------------------------------


 

10.7        No Claim

 

The Purchaser shall not be entitled to:

 

(a)           make any Claim for compensation or damages or seek any reduction
in the Purchase Price;

 

(b)           make any objection; or

 

(c)           be discharged from the purchase or otherwise terminate this
Agreement,

 

in respect or because of:

 

(d)           any liability, obligation, requisition, direction, recommendation
or notice relating to the Property or the Mine Assets which may be given, issued
or incurred after the Completion of the Asset Transfer;

 

(e)           any matter referred to in clause 11;

 

(f)            any matter upon which:

 

(i)            the Vendor gives no warranty pursuant to the terms of this
Agreement; or

 

(ii)           the Purchaser states that it has not relied, including any
statement, representation or warranty,

 

as set out in this Agreement;

 

(g)           any liability, Claim, loss or expense of any kind caused directly
or indirectly by the Mine Assets or any inadequacy of or defect in them.

 

11.          Native Title

 

11.1        Disclosure by the Vendor

 

The Purchaser acknowledges that the Vendor has disclosed to the Purchaser native
title claim D6018/00 which was filed with the National Native Title Tribunal on
5 December 2000. The Mine Assets are sold subject to any native title or similar
rights which may be held to exist in relation to the Mine Assets.

 

11.2        No Warranty

 

The Vendor makes no warranty or representation as to:

 

(a)           whether native title exists over or in respect of any of the Mine
Assets;

 

(b)           whether native title is claimed to exist or will be claimed to
exist over or in respect of any part of the Mine Assets;

 

(c)           whether any places of importance or significance to persons of
Aboriginal descent exist within the Property.

 

11.3        No Claim

 

The Purchaser shall not be entitled to:

 

(a)           make any Claim for compensation or damages or seek any reduction
in the Purchase Price;

 

(b)           make any objection; or

 

(c)           be discharged from the purchase or otherwise terminate this
Agreement,

 

16

--------------------------------------------------------------------------------


 

in respect or because of:

 

(d)           any claim to native title over or in respect of the Mine Assets
(or any part thereof) whether disclosed to, or known by, the Purchaser;

 

(e)           any other native title or similar rights in the nature of those
detailed in clause 11.2 which may be held to exist over, or effect or impact
upon, the Mine Assets.

 

12.          Risk

 

The Mine Assets are at the risk of the Purchaser in all respects from the date
of this Agreement.

 

13.          Purchaser’s Requisitions And Objections

 

The Purchaser waives the right to deliver to, or to have answered by, the Vendor
all objections and requisitions on title in relation to the Mine Assets and this
Agreement.

 

14.          Outgoings and Adjustments

 

14.1        Liability to pay Royalties

 

Any liability to pay royalties under the Denehurst Royalty Deed shall be the
responsibility of:

 

(a)           the Joint Venture Parties for the period up to but not including
the Effective Date; and

 

(b)           the Purchaser for the period from and including the Effective
Date.

 

14.2        Adjustments

 

There shall be no adjustment between the Vendor and the Purchaser at the
Completion of the Asset Transfer in respect of any amounts paid by the Purchaser
pursuant to clause 3.2 of this Agreement. The payment of the amounts referred to
in clause 3.2 shall be the sole responsibility of the Purchaser, and the Vendor
shall not be liable in any manner (including by way of contribution or
indemnity) to the Purchaser in respect of any such payments.

 

15.          Completion of the Asset Transfer

 

15.1        Transfer Documents to be provided to the Vendor prior to the
Completion Date

 

The Purchaser shall, not later than 3 Business Days before the Completion Date,
deliver to the Vendor for due execution, transfers of the Mining Leases in
registrable form and any other transfer documentation which the Purchaser
considers necessary to effect a transfer of the Mine Assets. The Vendor’s
obligation to deliver those documents, duly executed, on the Completion Date is
subject to the Purchaser complying with this clause 15.1.

 

15.2        Completion

 

At the Completion of the Asset Transfer:

 

(a)           the Vendor will:

 

17

--------------------------------------------------------------------------------


 

(i)            subject to clause 15.1, deliver to the Purchaser duly signed
transfers in registrable form of the Mining Leases in the Purchaser’s favour;
and

 

(ii)           will deliver to the Purchaser all other documents which are
necessary or desirable to effect a transfer of the Mine Assets from the Vendor
to the Purchaser under this Agreement and which have been delivered to the
Vendor pursuant to clause 15.1;

 

(b)           the Purchaser will pay, by bank cheque, to the Deposit Holder:

 

(i)            the Balance Purchase Price;

 

(ii)           the GST Amount in accordance with clause 6.3; and

 

(iii)          the Mining Lease Rental Payment in accordance with clause 3.2.

 

15.3        Place for Completion

 

Completion of this Agreement shall be effected on the Completion Date in
Brisbane at a time between 9.00 am and 4.00 pm and at a place nominated by the
Vendor’s Solicitors.

 

15.4        No Entitlements until the Effective Date

 

The Vendor and the Purchaser acknowledge and agree that:

 

(a)           the Vendor has no entitlement to receive the Deposit, the Balance
Purchase Price or the GST Amount at the Completion of the Asset Transfer;

 

(b)           the Vendor shall be entitled to receive the Balance Purchase Price
and the GST Amount only on or after the Effective Date, in accordance with
clause 16.7;

 

(c)           the Purchaser has no entitlement to receive a Tax Invoice at the
Completion of the Asset Transfer and shall be entitled to receive a Tax Invoice
only on or after the Effective Date, in accordance with clause 6.4.

 

16.          Escrow

 

16.1        The Deposit Holder

 

The Vendor and the Purchaser acknowledge and agree that the Deposit Holder shall
hold the Completion Amounts pursuant to the terms of this clause 16 and shall
deal with the Completion Amounts solely in accordance with this clause.

 

16.2        Investment

 

(a)           If both parties direct the Deposit Holder by notice in writing to
invest the Completion Amounts (or any part of the Completion Amounts) then
(where the Deposit Holder is lawfully able) the Deposit Holder will invest those
monies with any financial institution permitted by law for the investment of
trust monies until the Deposit Holder is authorised or obliged to disburse the
Completion Amounts (or any part thereof) in accordance with this clause 16.

 

(b)           The Completion Amounts (or such part as may be invested from time
to time) and any accrued interest will be invested at the risk of the party to
whom those monies are

 

18

--------------------------------------------------------------------------------


 

ultimately payable and the Deposit Holder will not be liable for any loss
suffered by the parties in consequence of an investment pursuant to clause
16.2(a).

 

(c)           To facilitate the investment of the Completion Amounts, each party
will notify any tax file number to the Deposit Holder at the time of giving
written notice to the Deposit Holder in accordance with clause 16.2(a).

 

(d)           The parties authorise the Deposit Holder to prepare and lodge any
tax return necessary in respect of the Completion Amounts and any accrued
interest and to pay any tax assessed out of the Completion Amounts and any
accrued interest.

 

(e)           The Vendor and the Purchaser will be deemed to be presently
entitled in equal shares to any interest accrued for the purposes of the Income
Tax Assessment Act 1936 and the Income Tax Assessment Act 1997.

 

16.3        Best Endeavours

 

Subject to clause 16.4, the Vendor and the Purchaser will use their best
endeavours to obtain the registration of the Purchaser as the owner, holder or
proprietor of the Mining Leases as soon as reasonably practicable after the
Completion of the Asset Transfer.

 

16.4        Deed with the Northern Territory of Australia

 

Nothing in this Agreement shall oblige the Purchaser to become registered as the
owner, holder or proprietor of the Mining Leases, except in circumstances where
the Northern Territory of Australia has (either prior to or contemporaneously
with such registration) executed the Environmental Deed.

 

16.5        Prevent Registration of the Transfer

 

The Vendor acknowledges and agrees that the Purchaser shall be entitled to take
all steps and to do all things (including lodging a caveat over the Mining
Leases) in order to prevent the registration of the Purchaser as the owner,
holder or proprietor of the Mining Leases prior to the execution of the
Environmental Deed by the Northern Territory of Australia.

 

16.6        Disbursement of the Mining Lease Rental Payment

 

The Deposit Holder will pay the Mining Lease Rental Payment to the Department of
Primary Industry, Fisheries and Mines of the Northern Territory solely upon the
receipt of joint written instructions to that effect which are signed by both
the Vendor and the Purchaser.

 

16.7        Disbursement of the Balance Purchase Price and GST Amount

 

The Deposit Holder shall pay the Balance Purchase Price and the GST Amount (and
any interest accrued on the Completion Amounts) to:

 

(a)           the Vendor as soon as reasonably practicable after the Effective
Date; or

 

(b)           the Purchaser as soon as reasonably practicable after the Minister
has refused to give his or her consent to the transfer of the Mining Leases to
the Purchaser pursuant to s173 of the Mining Act.

 

19

--------------------------------------------------------------------------------


 

16.8        Refusal of Ministerial Consent

 

In the event that the Minister refuses to give his or her consent to the
transfer of the Mining Leases to the Purchaser pursuant to s173 of the Mining
Act:

 

(a)           if the Purchaser is in possession of any of the Mine Assets, the
Purchaser must immediately deliver up possession of the Mine Assets to the
Vendor or to any other person as the Vendor may direct;

 

(b)           this Agreement will automatically be terminated; and

 

(c)           neither the Purchaser nor the Vendor shall have any claim of any
nature whatsoever against the other arising out of or in connection with this
Agreement, except with respect to the repayment of the Deposit and the
Completion Amounts in accordance with the terms of this Agreement.

 

17.          Possession

 

17.1        Possession Deemed Given and Taken

 

Possession of the Mine Assets shall be deemed to be given by the Vendor and
taken by the Purchaser on the Effective Date.

 

17.2        Access between the Completion Date and the Effective Date

 

From the Completion of the Asset Transfer to the earlier of:

 

(a)           the Effective Date; and

 

(b)           any date upon which this Agreement is terminated,

 

the Vendor will, to the extent that the Vendor may lawfully do so, allow the
Purchaser access to the Mine Assets at such times, in such manner and on such
conditions as the Vendor may consider appropriate.

 

17.3        Retention of Title

 

Until the Effective Date, the Mortgagors shall retain legal ownership of the
relevant Mine Assets, subject to the Charges given in favour of the Vendor.
Title in the Mine Assets shall not pass to the Purchaser upon the Completion of
the Asset Transfer, and shall only pass to the Purchaser on the Effective Date.

 

18.          Access to the Information

 

The Purchaser acknowledges and agrees that, following the Effective Date, the
Vendor, the Administrators and any persons claiming by, through or under the
Vendor shall, upon reasonable notice to the Purchaser and at their own cost, be
allowed access to such of the Information as they may require for the purpose of
the administration of the Vendor and will be authorised to make a copy of any of
the Information. The Vendor and the Administrators agree that they (and their
employees and agents) shall at all times conduct themselves so as to minimise
any disruption to the Purchaser which may be caused by any request for access to
the Information.

 

20

--------------------------------------------------------------------------------


 

19.          Purchaser’s default

 

If the Purchaser fails to pay the Deposit or any of the Completion Amounts in
accordance with this Agreement, or otherwise breaches this Agreement, then the
Vendor, in addition to any other rights the Vendor has, may:

 

(a)           affirm this Agreement and:

 

(i)            sue the Purchaser for damages for breach; or

 

(ii)           sue the Purchaser for specific performance and damages in
addition to or in lieu of specific performance; or

 

(b)           terminate this Agreement and:

 

(i)            elect to declare the Deposit forfeited and/or sue the Purchaser
for damages for breach; or

 

(ii)           elect to declare the Deposit forfeited and/or resell the Mine
Assets as the Vendor deems fit. Any deficiency arising from such resale and any
expense arising from such resale shall be recoverable by the Vendor from the
Purchaser as liquidated damages.

 

20.          Encumbrances

 

20.1        Vendor not liable for damages or compensation

 

If for any reason (including the creation of any Encumbrance over any of the
Mine Assets) other than the wilful default of the Vendor, the Vendor is unable
to complete the Asset Transfer, then the Vendor shall not be liable by way of
damages or compensation for any loss sustained by the Purchaser from the failure
of the Vendor to complete the Asset Transfer.

 

20.2        Vendor will not be paying rental on Mining Leases

 

The Purchaser unconditionally acknowledges and agrees that:

 

(a)           the Vendor will not pay any rent or other amounts due in relation
to the Mining Leases for the period from 5 March 2002 to the Effective Date;

 

(b)           persons other than the Vendor, including MTRP, may have paid rent
or other amounts due in relation to the Mining Leases in relation to the period,
or some part of the period, from 5 March 2002 to the Effective Date;

 

(c)           the Vendor will not be liable by way of damages or compensation
for any loss sustained by the Purchaser from the failure of the Vendor to
complete the Asset Transfer in the event that the Mining Leases (or any of them)
are forfeited due to non-payment of the rent or other amounts referred to in
clause 20.2(a) or for any other reason whatsoever;

 

(d)           the Vendor will not be liable by way of damages or compensation
for any loss sustained by the Purchaser, and nor will the Purchaser be entitled
to terminate this Agreement, on the basis of any claim, whether alleged or
threatened, or any caveat by any person (including MTRP) who may have paid any
rent or other amounts referred to in clause 20.2(b);

 

21

--------------------------------------------------------------------------------


 

(e)           the Vendor will not be liable by way of damages or compensation
for any loss sustained by the Purchaser in connection with any payments made by
the Purchaser with respect to any rent or other amounts due in relation to the
Mining Leases, if this Agreement is terminated or is not completed for any
reason whatsoever;

 

(f)            the payment by the Purchaser of any rent or other amounts due in
relation to the Mining Leases shall not create, confer or give rise to any
interest on the part of the Purchaser if this Agreement is terminated or is not
completed for any reason whatsoever and the Purchaser expressly disclaims any
such interest.

 

20.3        Completion Date may be extended

 

If for any reason (other than the wilful default of the Vendor) the Vendor is
unable to give title to and/or possession of any of the Mine Assets to the
Purchaser on the Completion Date then the Vendor may either terminate this
Agreement or (at its option) by notice to the Purchaser extend the Completion
Date by a period of not more than 2 months. The Completion Date may be postponed
in this way more than once, as long as it is not postponed beyond 2 months later
than the original Completion Date.

 

20.4        Terminate 2 months after original Completion Date

 

If completion still cannot be effected by the Vendor by the date 2 months after
the original Completion Date, then this Agreement will, unless otherwise agreed
between the parties, automatically be terminated.

 

20.5        Consequences of Termination

 

If this Agreement is terminated pursuant to this clause:

 

(a)           if the Purchaser is in possession of any of the Mine Assets, the
Purchaser must immediately deliver up possession of the Mine Assets to the
Vendor or to any other person as the Vendor may direct; and

 

(b)           neither the Purchaser nor the Vendor shall have any further claim
against the other arising out of this Agreement.

 

21.          Late Completion

 

21.1        Interest on Overdue Amounts

 

If for any reason (other than the wilful default of the Vendor):

 

(a)           this Agreement is not completed by the Completion Date; and

 

(b)           the Vendor does not, at or about that time, exercise its right to
terminate this Agreement,

 

then the Purchaser will pay to the Vendor, Default Interest on the Balance
Purchase Price outstanding. Default Interest will be calculated at daily rates
from the Completion Date until the final payment under this Agreement and will
be payable with the Balance Purchase Price.

 

22

--------------------------------------------------------------------------------


 

22.          Purchaser’s Indemnity

 

22.1        Environmental Matters

 

The Purchaser agrees to defend and indemnify the Vendor, the Administrators, the
Mortgagor and the Joint Venture Parties against any and all Claims, losses,
liabilities, damages and expenses whenever made or incurred (including, without
limitation, compensation, fines, penalties, loss of income to the Vendor,
investigation costs, clean up costs and any other actions necessary or desirable
pursuant to any Environmental Law in respect of the Mine Assets and all legal
fees and expenses on an indemnity basis and consultant’s fees, including those
arising by reason of any of the above or in an action against the Purchaser
under this indemnity) arising directly or indirectly from, out of or by reason
of any Hazardous Discharge, Environmental Complaint or Environmental Event in
respect of the Mine Assets which occurs after the Effective Date.

 

23.          Security bonds

 

For the avoidance of any doubt, any security bonds which the Department of
Primary Industry, Fisheries and Mines, Northern Territory requires to be lodged
in respect of the Mining Leases shall be the responsibility and liability of the
Purchaser.

 

24.          Non-Disclosure

 

24.1        Confidentiality

 

Subject to this clause, each party shall keep the terms of this Agreement
confidential.

 

24.2        Exceptions

 

A party may make any disclosures in relation to this Agreement as, in its
absolute discretion, it thinks necessary to:

 

(a)           its professional advisers, bankers, financial advisers and
financiers, if those persons undertake to keep information disclosed
confidential;

 

(b)           comply with any applicable law or requirement of any regulatory
body (including any relevant stock exchange);

 

(c)           any of its employees to whom it is necessary to disclose the
information, on receipt of an undertaking from that employee to keep the
information confidential; or

 

(d)           any third party to whom disclosure is required in order to procure
the satisfaction of a condition precedent in clause 3.1.

 

24.3        Additional disclosures by the Vendor

 

The Vendor and the Administrators may make any disclosure of the terms of this
Agreement that they think necessary to:

 

(a)           any creditor of the Vendor;

 

(b)           the Joint Venture Parties; and

 

23

--------------------------------------------------------------------------------


 

(c)           any person having an Encumbrance over the Mine Assets, in
circumstances where the Encumbrance ranks after those of the Vendor.

 

24.4        Public announcements

 

Except as required by applicable law or the requirements of any regulatory body
(including any relevant stock exchange), all press releases and other public
announcements relating to the transactions dealt with by this Agreement prior to
the Effective Date must be in terms agreed by the parties.

 

25.          No Merger

 

Regardless of the completion of the sale and purchase of the Mine Assets under
this Agreement, any general or special condition to which effect is not given by
the conveyance and which is capable of taking effect after Completion of the
Asset Transfer shall remain of and in full force and effect.

 

26.          Subsequent sale, assignment or mortgage by Purchaser

 

If at any time after the Completion of the Asset Transfer the Purchaser enters
into a contract or arrangement to sell, assign, mortgage or otherwise deal with
any of the Mining Leases (or any part thereof) to a third party (‘Third Party’)
the Purchaser must as a condition of the sale, assignment, mortgage or other
dealing obtain from the Third Party an undertaking that the Third Party
acknowledges and agrees to be bound by clauses 7.1, 7.2, 8.1 and 8.2 as if the
Third Party was the Purchaser under this Agreement.

 

27.          Notices

 

Any notice required to be given under this Agreement by any party to another
shall be:

 

(a)           in writing addressed to the address of the intended recipient
shown in this Agreement below or to such other address as has been most recently
notified by the intended recipient to the party giving the notice:

 

in the case of the Vendor:

 

Address:

c/- Ferrier Hodgson (Qld)

 

 

Level 7

 

 

145 Eagle Street

 

 

Brisbane QLD 4000

 

 

 

 

Facsimile:

(07) 3831 3862

 

 

 

 

Attention:

Mr Peter Geroff

 

 

 

 

in the case of the Purchaser:

 

 

 

 

Address:

Vista Gold Australia Pty Ltd

 

 

c/o Whittens Lawyers

 

 

Level 30, 133 Castlereagh Street

 

 

Sydney NSW 2000

 

 

24

--------------------------------------------------------------------------------


 

Facsimile:

(02) 9264 2216

 

 

 

 

Attention:

Mr Michael B Richings

 

 

 

 

in the case of the Deposit Holder:

 

 

 

 

Address:

Ferrier Hodgson (Qld)

 

 

Level 7

 

 

145 Eagle Street

 

 

Brisbane Qld 4000

 

 

 

 

Facsimile:

(07) 3831 3862

 

 

 

 

Attention:

Mr Will Colwell

 

 

(b)           signed by a person duly authorised by the sender; and

 

(c)           deemed to have been given and served:

 

(i)            where delivery is by hand, at the time of delivery;

 

(ii)           where despatched by facsimile transmission, 24 hours after the
time recorded on the transmitting machine unless:

 

(A)          within those 24 hours intended recipient has informed the sender
that the transmission was received in an incomplete or garbled form; or

 

(B)          the transmission result report of the sender indicates a faulty or
incomplete transmission; and

 

(iii)          where despatched by security post, on acknowledgment or receipt
by or on behalf of the recipient,

 

but if such delivery or receipt is on a day on which commercial premises are not
generally open for business in the place of receipt or is later than 4.00pm
(local time) on any day, the notice shall be deemed to have been given and
served on the next day on which commercial premises are generally open for
business in a place of receipt.

 

28.          Sale by the Vendor

 

28.1        Contract with the Vendor

 

The Purchaser acknowledges that it is contracting with the Vendor and not with
the Administrators. The Administrators shall not be personally liable to the
Purchaser for any act, omission or obligation of the Vendor in respect of this
Agreement.

 

28.2        Personal Benefit by the Administrators

 

The Administrators, by their execution of this Agreement on behalf of the
Vendor, also take the personal benefit of any provision and/or indemnity given
in favour of the Vendor under this Agreement.

 

25

--------------------------------------------------------------------------------


 

29.          Further assurances

 

Each party shall take all such steps, execute all such documents and do all such
acts and things as may be reasonably required by the other party to give effect
to this Agreement and any of the transactions contemplated by this Agreement.

 

30.          Governing law

 

This Agreement shall be governed by and interpreted in accordance with the laws
for the time being in force in the Northern Territory and each party submits to
the non-exclusive jurisdiction of the courts of or exercising jurisdiction in
that Territory.

 

31.          Non-waiver

 

Neither the failure of any party to enforce at any time any of the provisions of
this Agreement nor the granting of any time or other indulgences shall be
construed as a waiver of that provision or of the right of that party thereafter
to enforce that or any other provision.

 

32.          Stamp duty and costs

 

The parties shall bear their own costs arising out of the preparation of this
Agreement save that the Purchaser shall bear any stamp duty chargeable on this
Agreement and on any instruments required to be entered into pursuant to this
Agreement and the Purchaser indemnifies the Vendor and the Administrators
against the liability for all such stamp duty (including any penalties or
fines).

 

33.          Entire Agreement

 

This Agreement and any other written agreement contains the entire agreement of
the parties with respect to the subject matter and supersedes all prior
understandings and representations between the parties with respect to the Mine
Assets and their sale. Except as set out in that Agreement there are no
representations or warranties that have been relied on by the Purchaser in
entering into this Agreement.

 

34.          Amendment

 

This Agreement may not be amended except by a further agreement duly executed by
the parties.

 

35.          Assignment

 

The rights of the partes under this Agreement cannot be assigned, charged or
otherwise dealt with before the Effective Date.

 

26

--------------------------------------------------------------------------------


 

36.          Counterparts

 

This Agreement may be executed in any number of counterparts. All counterparts
taken together will be taken to constitute one agreement, and shall be binding
on all the parties when one such counterpart has been executed by each party.

 

27

--------------------------------------------------------------------------------


 

Executed as an agreement.

 

SIGNED SEALED AND DELIVERED by
Pegasus Gold Australia Pty Ltd (Subject to
Deed of Company Arrangement) as mortgagee
exercising power of sale by Peter Ivan Felix
Geroff in the presence of:

 

 

 

 

 

 

 

 

Witness Signature

 

 

 

 

 

 

 

Peter Ivan Felix Geroff

Print Name

 

Print Name

 

 

 

 

 

 

Executed for and on behalf of Vista Gold
Australia Pty Ltd by:

 

 

 

 

 

 

 

 

 

 

 

Director Signature

 

Director Signature

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

SIGNED SEALED AND DELIVERED on
behalf of Vista Gold Corp:

 

 

 

 

 

 

 

 

 

 

 

Director Signature

 

Director/Secretary Signature

 

 

 

 

 

 

Print Name

 

Print Name

 

28

--------------------------------------------------------------------------------


 

Appendix 1 - Owners of Plant and Equipment

 

Column 1 — Owner

 

Column 2 - Plant and Equipment

 

 

 

Aussiequip Pty Ltd

 

See Schedule 1, together with all of the other plant and equipment situated at
the Mine other than the plant and equipment which is described or referred to
below and other than the Mortgagors Plant and Equipment.

 

 

 

Forrestania Gold NL

 

See Schedule 2

 

 

 

Department of Business, Industry and Resource Development

 

See Schedule 3

 

 

 

NT Power Generation Pty Ltd

 

The Mt Todd power plant and all plant and equipment which comprises or is
contained within that power plant.

 

 

 

Third party purchasers

 

The plant and equipment:

 

 

 

 

 

•      sold by the Vendor (whether in its own right or as mortgagee exercising
power of sale) to any third parties (other than those described above) whether
by way of auction or by private treaty;

 

 

 

 

 

•      otherwise owned by third parties other than the Mortgagors.

 

29

--------------------------------------------------------------------------------


 

Appendix 2 – Mortgagors Plant and Equipment

 

Column 1 — Owner

 

Column 2 - Plant and Equipment

 

 

 

Mortgagors

 

All plant and equipment which is required to remain at the Mine for
environmental management requirements.

 

30

--------------------------------------------------------------------------------


 

Schedule 1 – Aussiequip Pty Ltd

 

31

--------------------------------------------------------------------------------


 

Schedule 2 – Forrestania Gold NL / Oresearch NL

 

32

--------------------------------------------------------------------------------


 

Schedule 3 – Department of Business, Industry and Resource Development

 

33

--------------------------------------------------------------------------------


 

Schedule 4 – Environmental Deed

 

34

--------------------------------------------------------------------------------

 